Citation Nr: 1810454	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-27 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jeanne Celtnieks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to June 2010. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  A hearing was held before the undersigned in March 2017.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, his current GERD had its onset in service


CONCLUSION OF LAW

The criteria for service connection for GERD are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.  The evidence must show (1) the existence of a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  Wood v. Derwinski, 1 Vet. App. 190 (1991); Washington v. Nicholson, 19 Vet. App. 362 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

The file includes the Veteran's service and VA treatment records.  In May 2006 the Veteran was seen at Fort Carson Evans Army Community Hospital and reported experiencing heartburn two or three times each week.  The physician noted possible GERD symptoms.  In February 2009 the Veteran was examined, prior to his Medical Board, and reported frequent indigestion and heartburn since his 2004-2005 deployment to Iraq.  In addition, the Veteran's wife credibly testified that in 2006 she observed him complain of heartburn after eating.  She recalled he frequently took over the counter medications for his symptoms.  

VA Thunderbird Clinic primary care notes show GERD as an active problem in September 2010 and June 2011.  In August 2011 the Veteran is described as having "chronic GERD."  A history of GERD is recorded in the Veteran's September 2010 VA examination for Traumatic Brain Injury (TBI).  More recent records from 2015 include multiple notes of GERD treatment and symptoms.

A VA examination of October 2010 is of record.  The examination did not include a review of the Veteran's service treatment records but his current complaints of reflux and heartburn were documented.  During the examination, the Veteran was unable to complete an esophagram.  The examiner diagnosed "no radiological evidence of (veteran did not accomplish esophagram) Gastroesophageal reflux disease (GERD) syndrome."  No further rationale was provided for finding that the Veteran did not suffer from GERD and no alternative etiology was provided for the reported symptoms.  This opinion is of limited probative weight as it was formulated without a review of the medical history and it fails to fully describe the Veteran's condition.

The VA examination of January 2016 provides a current diagnosis of GERD.  The examiner lists the onset of the condition as August 2011 and points to a VA treatment note of "chronic GERD" from the same month.  The examiner does not mention earlier notations of GERD in the VA records or the symptoms reported in service.  This examiner's review and discussion of the Veteran's medical history is incomplete.  Additionally, the January 2016 examiner did not provide the requested etiology opinion for GERD.  As such, this opinion is of little probative value as to the date of onset or etiology of the Veteran's GERD..

The Veteran testified that he sought private treatment for his GERD symptoms beginning in 2009.  Subsequent to the March 2017 hearing, he submitted a medical opinion from E. S., a nurse practitioner who serves as his primary care provider.  
E. S. states that the Veteran currently suffers from GERD and the disease began in 2006.  While E. S. did not provide an extensive rationale for her opinion, it is supported by the medical evidence and testimony of record.  As such it is entitled to significant weight.

On review of the evidence of record, the Board finds that the Veteran has a current diagnosis of GERD.  Further, the evidence is in relative equipoise as to whether the condition had its onset in service.  Resolving all reasonable doubt in the Veteran's favor, the Board finds the condition began during his active service.  Service connection for GERD is warranted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for GERD is granted.  



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


